           Case 2:17-cv-00077-RSM Document 234 Filed 03/12/20 Page 1 of 12




 1                                               THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9   LISA HOOPER, BRANDIE OSBORNE,
     KAYLA WILLIS, REAVY WASHINGTON,                  No. 2:17-cv-00077-RSM
10   individually and on behalf of a class of simi-
     larly situated individuals; THE EPISCOPAL        PLAINTIFFS’ MOTION TO DISMISS
11   DIOCESE OF OLYMPIA; TRINITY PARISH               PLAINTIFFS’ CLAIMS AND THE CITY
     OF SEATTLE; REAL CHANGE,                         OF SEATTLE’S COUNTERCLAIM
12                                                    WITHOUT PREJUDICE1 PURSUANT
                                  Plaintiffs,         TO FEDERAL RULE OF CIVIL
13                                                    PROCEDURE 41(a)(2)
            v.
14                                                    NOTE ON MOTION CALENDAR:
     CITY OF SEATTLE, WASHINGTON;                     April 3, 2020
15   WASHINGTON STATE DEPARTMENT OF
     TRANSPORTATION; ROGER MILLAR,
16   SECRETARY OF TRANSPORTATION FOR
     WSDOT, in his official capacity,
17
                                  Defendants.
18

19
                                        I.      INTRODUCTION
20
            Plaintiffs seek dismissal of all of their claims and the City’s counterclaim without
21
     prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2) and this Court’s discretionary
22

23
            1
              Counsel has been unable to reach some of the unhoused individual Plaintiffs, who
24   are without regular addresses, phone numbers, and contact information, and are thus seeking
     dismissal without prejudice.
25


      MOTION TO DISMISS WITHOUT PREJUDICE – 1                                 CORR CRONIN LLP
      Cause No. 2:17-cv-00077-RSM                                        1001 Fourth Avenue, Suite 3900
                                                                         Seattle, Washington 98154-1051
                                                                                Tel (206) 625-8600
                                                                                Fax (206) 625-0900
           Case 2:17-cv-00077-RSM Document 234 Filed 03/12/20 Page 2 of 12




 1
     authority under the Declaratory Judgment Act. Dismissal of Plaintiffs’ claims is appropriate
 2
     under Rule 41(a)(2) because Defendants will not suffer “plain legal prejudice as a result.” Smith
 3
     v. Lenches, 263 F.3d 972, 975 (9th Cir. 2001). Dismissal of the City’s counterclaim is likewise
 4
     appropriate because a declaratory judgment in the City’s favor would serve no “useful purpose.”
 5
     Only the named Plaintiffs remain as subjects of the suit and they seek dismissal of their claims.
 6
     Moreover, the City’s practices have changed in the years since limited evidence was last
 7
     submitted to this Court regarding Defendants’ conduct. Any hypothetical adjudication of the
 8
     City’s counterclaim would require the submission of substantial new evidence at this belated
 9
     point. Further, exercising jurisdiction over the City’s counterclaim would force this Court to
10
     make needless decisions of state law. See McGraw-Edison Co. v. Preformed Line Prod. Co.,
11
     362 F.2d 339, 343 (9th Cir. 1966). The City remains free to conduct sweeps unfettered (as it
12
     has done since this lawsuit was filed), and there is no basis for issuing an abstract, blanket
13
     declaration approving the City’s ever evolving and inconsistently applied policies and practices.
14
                       II.    FACTUAL AND PROCEDURAL BACKGROUND
15
            The plaintiffs in this action are four unhoused individuals, Lisa Hooper, Brandie
16
     Osborne, Kayla Willis, and Reavy Washington (“Individual Plaintiffs”), and three
17
     organizations, The Episcopal Diocese of Olympia, Trinity Parish of Seattle, and Real Change
18
     (together with Individual Plaintiffs, “Plaintiffs”). Plaintiffs’ operative complaint alleges four
19
     causes of action against Defendants City of Seattle (“the City”), Washington State Department
20
     of Transportation (“WSDOT”), and Roger Millar, the Secretary of Transportation for WSDOT
21
     (collectively, “Defendants”). See Dkt. No. 87. Specifically, Plaintiffs allege that Defendants’
22
     policy and practice of seizing and destroying the property of people who are living outside
23
     (“sweeping” or “sweeps”) violates their right to be secure from unreasonable seizures under the
24
     Fourth Amendment to the U.S. Constitution; their right to privacy and protection from invasion
25


      MOTION TO DISMISS WITHOUT PREJUDICE – 2                                    CORR CRONIN LLP
      Cause No. 2:17-cv-00077-RSM                                           1001 Fourth Avenue, Suite 3900
                                                                            Seattle, Washington 98154-1051
                                                                                   Tel (206) 625-8600
                                                                                   Fax (206) 625-0900
           Case 2:17-cv-00077-RSM Document 234 Filed 03/12/20 Page 3 of 12




 1
     of their homes under Article I, Section 7 of the Washington State Constitution; and their right
 2
     to due process of law under both the Fourteenth Amendment to the U.S. Constitution and
 3
     Article I, Section 3 of the Washington State Constitution. Dkt. No. 87.
 4
            In its answer to the amended complaint, the City asserted a vague but potentially far-
 5
     reaching counterclaim for a declaratory judgment “that its clean-up policies and practices,
 6
     including the prior and new MDARs,2 are lawful and constitutional.” Dkt. No. 75; Dkt. No.
 7
     92. The City’s counterclaim made no attempt to specify which constitutional provisions and
 8
     laws or which City policies and practices it wanted the court to consider in determining the
 9
     legality of the City’s sweeps. No other Defendant has asserted a counterclaim.
10
            On October 4, 2017, this Court entered an Order Denying Plaintiffs’ Motion for Class
11
     Certification and Denying Plaintiffs’ Motion for Preliminary Injunction.            Dkt. No. 209.
12
     Plaintiffs appealed this Court’s denial of class certification and, on December 20, 2017, this
13
     Court granted Plaintiffs’ motion to stay proceedings in the district court pending the appeal.
14
     Dkt. No. 221. The Ninth Circuit affirmed this Court’s denial of class certification on November
15
     29, 2019 and issued its mandate on December 23, 2019.
16
            On January 30, 2020, weeks before the City filed its “conversion” motion, Counsel for
17
     Plaintiffs reached out to the City of Seattle to discuss Plaintiffs’ desire to dismiss the case.
18
     Plaintiffs noted the dismissal would be as to all Plaintiffs’ claims against all Defendants. The
19
     City declined Plaintiffs’ offer to dismiss. Plaintiffs promptly notified the City that they would
20
     seek an order from this Court dismissing the case. Plaintiffs now respectfully request that the
21
     Court dismiss Plaintiffs’ claims and the City of Seattle’s counterclaim and close this case.
22

23

24          2
             The Multi-Departmental Administrative Rules (MDARs) and Financial
     Administrative Service (FAS) Rules are the City’s written policies pertaining to sweeps.
25


      MOTION TO DISMISS WITHOUT PREJUDICE – 3                                    CORR CRONIN LLP
      Cause No. 2:17-cv-00077-RSM                                           1001 Fourth Avenue, Suite 3900
                                                                            Seattle, Washington 98154-1051
                                                                                   Tel (206) 625-8600
                                                                                   Fax (206) 625-0900
           Case 2:17-cv-00077-RSM Document 234 Filed 03/12/20 Page 4 of 12




 1
                                   III.    EVIDENCE RELIED UPON
 2
            This motion relies upon the papers and pleadings on file with the Court.
 3
                                IV.       ARGUMENT AND AUTHORITY
 4
        Federal Rule of Civil Procedure 41(a)(2) provides that, at this stage of the proceedings:
 5
                    …[The] action may be dismissed at the plaintiff's request only by
 6                  court order, on terms that the court considers proper. If a defend-
                    ant has pleaded a counterclaim before being served with the plain-
 7                  tiff's motion to dismiss, the action may be dismissed over the de-
                    fendant's objection only if the counterclaim can remain pending
 8                  for independent adjudication. Unless the order states otherwise, a
 9                  dismissal under this paragraph (2) is without prejudice.
     As Plaintiffs show below, their claims should be dismissed along with the City’s
10
     counterclaim—which the Court can and should decline to entertain.
11
        A. The Court Should Dismiss Plaintiffs’ Claims Without Prejudice Under Rule
12         41(a)(2).
13          “Federal Rule of Civil Procedure 41(a)(2) allows a plaintiff, pursuant to an order of the
14   court, and subject to any terms and conditions the court deems proper, to dismiss an action
15   without prejudice at any time.” Westlands Water Dist. v. United States, 100 F.3d 94, 96 (9th
16   Cir. 1996). “A dismissal under Rule 41(a)(2) normally is without prejudice, as explicitly stated
17   in that rule.” Smith v. Lenches, 263 F.3d 972, 976 (9th Cir. 2001) (discussing when a Rule
18   41(a)(2) dismissal should be granted when there is a counterclaim involved). The purpose of
19   Rule 41(a)(2) is “to permit a plaintiff to dismiss an action without prejudice so long as the
20   defendant will not be prejudiced or unfairly affected by dismissal.” Stevedoring Servs. of Am.
21   v. Armilla Intern. B.V., 889 F.2d 919, 921 (9th Cir. 1989) (citations omitted).
22          As Smith makes clear, even when there is a counterclaim pending, “[a] district court
23   should grant a motion for voluntary dismissal under Rule 41(a)(2) unless a defendant can show
24   that it will suffer some plain legal prejudice as a result.” Smith, 263 F.3d at 975. “Plain legal
25


      MOTION TO DISMISS WITHOUT PREJUDICE – 4                                    CORR CRONIN LLP
      Cause No. 2:17-cv-00077-RSM                                           1001 Fourth Avenue, Suite 3900
                                                                            Seattle, Washington 98154-1051
                                                                                   Tel (206) 625-8600
                                                                                   Fax (206) 625-0900
           Case 2:17-cv-00077-RSM Document 234 Filed 03/12/20 Page 5 of 12




 1
     prejudice” exists only where a defendant would suffer “prejudice to some legal interest, some
 2
     legal claim, some legal argument.” Id. at 976 (quoting Westlands Water Dist., 100 F.3d at 97).
 3
     “Although case law does not articulate a precise definition of ‘legal prejudice,’ the cases focus
 4
     on the rights and defenses available to a defendant in future litigation.” Westlands Water Dist.,
 5
     100 F.3d at 97 (citing 5 James W. Moore, Moore’s Federal Practice ¶ 41.05[1] nn. 51–53 and
 6
     cases cited). “Uncertainty because a dispute remains unresolved” or because “the threat of
 7
     future litigations” “causes uncertainty” does not constitute plain legal prejudice. Smith, 263
 8
     F.3d at 976 (quoting Westlands Water Dist., 100 F.3d at 96-97). Nor does plain legal prejudice
 9
     exist merely “because the defendant will be inconvenienced by having to defend in another
10
     forum or where a plaintiff would gain a tactical advantage by that dismissal.” Id. (citing
11
     Hamilton v. Firestone Tire & Rubber Co., Inc., 679 F.2d 143, 145 (9th Cir. 1982)). “Expense
12
     incurred   in   defending    against    a   lawsuit   [also]   does    not    amount        to     legal
13
     prejudice.” See Hamilton, 679 F.2d at 146.
14
            Defendants will not suffer any “plain legal prejudice” from Plaintiffs’ voluntary
15
     dismissal. Dismissing the claims in this lawsuit would not impact the rights and defenses
16
     available to Defendants in future litigation. See Westlands Water Dist., 100 F.3d at 97. Further,
17
     the City has continued to carry out sweeps unabated since this litigation was filed, apparently
18
     undeterred by the unresolved questions about whether it is constitutional to do so.
19
            That the City might prefer this Court to adjudicate any potentially viable claim against
20
     it does not qualify as “legal prejudice” warranting the denial of voluntary dismissal here. See
21
     e.g. Smith, 263 F.3d at 976 (“While [defendant] will be obliged to defend the state court action,
22
     this does not add an extra burden to [defendant] because it was already engaged in defending
23
     the state court case. In any event, the need to defend against state law claims in state court is
24
     not ‘plain legal prejudice’ arising from voluntary dismissal of the federal claims in the district
25


      MOTION TO DISMISS WITHOUT PREJUDICE – 5                                     CORR CRONIN LLP
      Cause No. 2:17-cv-00077-RSM                                            1001 Fourth Avenue, Suite 3900
                                                                             Seattle, Washington 98154-1051
                                                                                    Tel (206) 625-8600
                                                                                    Fax (206) 625-0900
            Case 2:17-cv-00077-RSM Document 234 Filed 03/12/20 Page 6 of 12




 1
     court.”). Moreover, even if this Court were to find “legal prejudice” existed, the appropriate
 2
     remedy would be to dismiss Plaintiffs’ claims with prejudice—not to force Plaintiffs (who lack
 3
     reliable phones, physical addresses, and who Counsel are unable to even locate) to continue
 4
     litigating and defend themselves against an abstract counterclaim that exceeds the confines of
 5
     this litigation.
 6
         B. This Court Should Dismiss the City’s Counterclaim.
 7
             Whether dismissal of a counterclaim for declaratory judgment is appropriate is analyzed
 8
     not under Rule 41(a)(2) but under the Declaratory Judgment Act. McGraw–Edison Co. v.
 9
     Preformed Line Products Co., 362 F.2d 339, 342 (9th Cir. 1966); Smith, 263 F.3d at 977. It is
10
     within a District Court’s sound discretion to dismiss a claim for declaratory judgment. Wilton
11
     v Seven Falls Co., 515 U.S. 277, 288 (1994); see also Leadsinger, Inc. v. BMG Music Pub., 512
12
     F.3d 522, 533 (9th Cir. 2008) (citations omitted) (noting the Declaratory Judgment Act gives a
13
     District Court the authority to declare the rights and legal relations of interested parties—not a
14
     duty to do so).
15
             There are many circumstances in which a District Court should dismiss a counterclaim
16
     for declaratory judgment. For example:
17
                        It is well settled that a declaratory judgment may be refused where
18
                        it would serve no useful purpose * * * or would not finally deter-
19                      mine the rights of the parties * * * or where it is being sought
                        merely to determine issues which are involved in a case already
20                      pending and can be properly disposed of therein * * * especially
                        if the issue is one involving a novel question of state law * * * or
21                      is, for any other reason, one that can better be adjudicated in an-
                        other court * * *.
22
     McGraw-Edison Co., 362 F.2d at 343 (citations omitted).
23
             As the Ninth Circuit in McGraw-Edison recognized, the broad and vague declaratory
24
     judgment the City seeks as to the legality of its sweeps would serve no “useful purpose.”
25


      MOTION TO DISMISS WITHOUT PREJUDICE – 6                                        CORR CRONIN LLP
      Cause No. 2:17-cv-00077-RSM                                               1001 Fourth Avenue, Suite 3900
                                                                                Seattle, Washington 98154-1051
                                                                                       Tel (206) 625-8600
                                                                                       Fax (206) 625-0900
            Case 2:17-cv-00077-RSM Document 234 Filed 03/12/20 Page 7 of 12




 1
     Rather, it would amount to no more than an advisory opinion in the absence of “a substantial
 2
     controversy” of “sufficient immediacy and reality.” See Maryland Cas. Co. v. Pacific Coal &
 3
     Oil Co., 312 U.S. 270, 273 (1941). Further, it would require this Court to make decisions of
 4
     state law that are better adjudicated in state court.
 5
                     1. The Court should dismiss the City’s counterclaim because there is no
 6                      “substantial controversy” of “sufficient immediacy and reality”

 7           Federal courts may grant declaratory relief only in “a case of an actual controversy.” 28

 8   U.S.C. § 2201(a). In determining whether an “actual controversy” exists under the Declaratory

 9   Judgment Act, “the question in each case is whether the facts alleged, under all the

10   circumstances, show that there is a substantial controversy, between parties having adverse

11   legal interests, of sufficient immediacy and reality to warrant the issuance of a declaratory

12   judgment.” Maryland Cas. Co., 312 U.S. at 273. In order to grant a declaratory judgment,

13   there must be some factual basis for distinguishing the desired declaratory judgment from an

14   advisory opinion.     See Medimmune, Inc. v. Genetech, Inc., 549 U.S. 118, 127 (2007)

15   (declaratory relief must be “distinguished from an opinion advising what the law would be upon

16   a hypothetical state of facts”). “It is always the duty of a court of equity to strike a proper

17   balance between the needs of the [party seeking declaratory relief] and the consequences of

18   giving desired relief. . . . [and] courts should not intervene unless the need for equitable relief

19   is clear, not remote or speculative.” Eccles v. Peoples Bank of Lakewood Vill., Cal., 333 U.S.

20   426, 431 (1948).

21           Here, there is no “substantial controversy” “of sufficient immediacy and reality to

22   warrant the issuance of a declaratory judgment.” Plaintiffs’ motion for a preliminary injunction

23   was denied in October 2017. The case is not a class action. And the Plaintiffs seek to dismiss

24   their claims. Accordingly, there is nothing to prevent the City from engaging in sweeps.

25


      MOTION TO DISMISS WITHOUT PREJUDICE – 7                                      CORR CRONIN LLP
      Cause No. 2:17-cv-00077-RSM                                             1001 Fourth Avenue, Suite 3900
                                                                              Seattle, Washington 98154-1051
                                                                                     Tel (206) 625-8600
                                                                                     Fax (206) 625-0900
           Case 2:17-cv-00077-RSM Document 234 Filed 03/12/20 Page 8 of 12




 1
     Indeed, the City’s policies and practices have continued and with increasing frequency since
 2
     this litigation was filed.3 There is no evidence that the City has been “chilled” in its enforcement
 3
     efforts by the absence of a declaratory judgment and indeed the City’s counterclaim is devoid
 4
     of any suggestion that it is in any way harmed by the absence of a declaratory judgment. There
 5
     is simply no “immediacy and reality” to warrant the issuance of a declaratory judgment.
 6
            Furthermore, it is far from clear exactly what the City wishes this Court to declare to be
 7
     lawful or which provisions of law the City is even asking this Court to consider. The
 8
     counterclaim seeks to have the Court announce that the City’s “clean-up policies and practices,
 9
     including the prior and new MDARs are lawful and constitutional.” Dkt. 92 at 34. But the
10
     policies and practices involved in the City’s sweeps program are extensive. The City’s
11
     counterclaim itself refers to its “multi-faceted approach” to the housing crisis, including sweeps
12
     targeted at encampments that “raise significant public health or safety concerns, obstruct the
13
     intended use of public facilities, or otherwise necessitate intervention in furtherance of the
14
     public interest.” Answer, Dkt. 92 at 34. And the City’s counterclaim nowhere states which
15
     provisions of law it wants the Court to consider in determining the legality of these extensive
16
     policies and practices.
17
            To adjudicate the City’s counterclaim the Court would have to make factual findings
18
     regarding every aspect of the City’s sweeps’ policies and practices, both as written, now or in
19

20          3
               See, e.g., Daniel Beekman and Sydney Brownstone, On way to long-term changes,
     Seattle Mayor Jenny Durkan quietly clears homeless camps, Seattle Times, July 6, 2019,
21   (noting that “Seattle removed 75% more homeless encampments in the first four months of
     this year than during the same period in 2018, even with this February’s record snowstorm
22   slowing clean-ups.”); Scott Greenstone and Sydney Brownstone, Seattle City Council again
     attempts to rein in team that clears homeless encampments, Seattle Times, October 17, 2019
23   (noting that the City’s Navigation Team “has shifted its focus from cleanups where residents
     get 72-hour notice to smaller ‘obstruction’ or ‘hazard’ encampments that don’t require
24   advance notice and also don’t require camp residents to be offered shelter beds, although the
     city said it tries to do so.”).
25


      MOTION TO DISMISS WITHOUT PREJUDICE – 8                                      CORR CRONIN LLP
      Cause No. 2:17-cv-00077-RSM                                             1001 Fourth Avenue, Suite 3900
                                                                              Seattle, Washington 98154-1051
                                                                                     Tel (206) 625-8600
                                                                                     Fax (206) 625-0900
            Case 2:17-cv-00077-RSM Document 234 Filed 03/12/20 Page 9 of 12




 1
     the past, and as practiced, and compare each of those policies and practices to every possible
 2
     constitutional or statutory provision that could be used to challenge them. That is far beyond a
 3
     declaratory judgment this Court could order. The City is not entitled to an abstract declaration
 4
     about its policies and practices in an attempt to ward off all potential future litigation regardless
 5
     of allegations, claims, or parties. Further, the Ninth Circuit in this case determined that “there
 6
     is no evidence that every Appellant has experienced the same challenged practice or suffered
 7
     the same injury due to the implementation of the MDARs or the WSDOT Guidelines. In fact,
 8
     Appellants themselves acknowledged that ‘each sweep is different.’” Willis v. Seattle, 943 F.3d
 9
     882, 886 (9th Cir. 2019). The Court cannot issue a general order somehow interpreting all of
10
     the components of the City’s MDARs and their application to resolve any potential future
11
     claims whether under the federal or state constitution or other theories, nor finally determine
12
     the rights of the parties if each sweep is different even assuming the City’s written policies stay
13
     the same. This runs contrary to the Declaratory Judgment Act and is the opposite of judicial
14
     efficiency. Adjudicating the City’s counterclaim on anything less than a full record reflecting
15
     the City’s actual present and past policies and practices—which have evolved significantly
16
     since this case was filed—would amount to “advising what the law would be upon a
17
     hypothetical state of facts.” Medimmune, 549 U.S. at 127.
18
                     2. The Court should dismiss the City’s counterclaim to avoid making need-
19                      less decisions of state law

20           Even if there were a “substantial controversy” “of sufficient immediacy and reality,”

21   this Court should dismiss the City’s counterclaim, which appears to raise issues of state law, in

22   the interest of efficiency and judicial comity. See e.g. Smith, 263 F.3d at 977 (noting a district

23   court “may decline to exercise jurisdiction over supplemental state law claims in the interest of

24   judicial economy, convenience, fairness and comity.”); McGraw-Edison, 362 F.2d at 343

25


      MOTION TO DISMISS WITHOUT PREJUDICE – 9                                       CORR CRONIN LLP
      Cause No. 2:17-cv-00077-RSM                                              1001 Fourth Avenue, Suite 3900
                                                                               Seattle, Washington 98154-1051
                                                                                      Tel (206) 625-8600
                                                                                      Fax (206) 625-0900
           Case 2:17-cv-00077-RSM Document 234 Filed 03/12/20 Page 10 of 12




 1
     (noting a basis for refusing declaratory relief when it is being sought “merely to determine
 2
     issues which are involved in a case already pending and can be properly disposed of therein”).
 3
     Although the City’s counterclaim specifies no specific provisions of law for the Court to apply
 4
     when considering whether the City’s sweeps program is “lawful and constitutional,” that
 5
     exercise would presumably include consideration of the state constitution. There is currently
 6
     separate litigation in state court asserting that the City’s sweeps program violates provisions of
 7
     the Washington State Constitution. “[W]hen a state court action is pending presenting the same
 8
     issue of state law as is presented in a federal declaratory suit, ‘there exists a presumption that
 9
     the entire suit should be heard in state court.’” Cont'l Cas. Co. v. Robsac Indus., 947 F.2d 1367,
10
     1370–71 (9th Cir. 1991), overruled on other grounds by Gov't Employees Ins. Co. v. Dizol, 133
11
     F.3d 1220 (9th Cir. 1998)). A district court “may decline to exercise jurisdiction over
12
     supplemental state law claims in the interest of judicial economy, convenience, fairness and
13
     comity.” Smith, supra, 263 F.3d at 977. In determining whether to exercise its jurisdiction
14
     under the Declaratory Judgment Act in these circumstances, a Court should consider the
15
     following factors:
16                  (1) whether a refusal to entertain the request for declaratory relief
                    avoids needless decisions of state law by the federal court; (2)
17                  whether the action is a means of forum shopping; and (3) whether
18                  dismissal of the claim for declaratory relief would avoid duplica-
                    tive litigation.
19
     Smith, 263 F.3d at 977 (cited source omitted).
20
            These factors weigh in favor of dismissing the City’s counterclaim for declaratory relief
21
     here. First, judicial economy does not favor retaining jurisdiction over the counterclaim where
22
     the Plaintiffs are no longer asserting any claims and only the City’s counterclaim—which is not
23
     needed to allow the City to continue its current policies and practices—would be left pending
24
     before this Court in this action. Further, the City’s counterclaim includes an issue of state law—
25


      MOTION TO DISMISS WITHOUT PREJUDICE – 10                                     CORR CRONIN LLP
      Cause No. 2:17-cv-00077-RSM                                             1001 Fourth Avenue, Suite 3900
                                                                              Seattle, Washington 98154-1051
                                                                                     Tel (206) 625-8600
                                                                                     Fax (206) 625-0900
           Case 2:17-cv-00077-RSM Document 234 Filed 03/12/20 Page 11 of 12




 1
     the constitutionality and validity of the City’s policies and practices under the Washington State
 2
     Constitution—that is more appropriately resolved in state court, particularly when there is
 3
     already an action pending involving a similar question in state court. Dismissing the City’s
 4
     counterclaim is both amply supported by federal law and would avoid needless decisions of
 5
     state law.
 6
                                           V.      CONCLUSION
 7
            For the aforementioned reasons, this Court should grant Plaintiffs’ motion for dismissal
 8
     without prejudice and dismiss the City’s counterclaim without prejudice.
 9
            DATED this 12th day of March, 2020.
10

11                                                  s/ Todd T. Williams
                                                   Blake Marks-Dias, WSBA No. 28169
12                                                 Todd T. Williams, WSBA No. 45032
                                                   Eric A. Lindberg, WSBA No. 43596
13                                                 Victoria E. Ainsworth, WSBA No. 49677
                                                   CORR CRONIN LLP
14                                                 1001 Fourth Avenue, Suite 3900
                                                   Seattle, Washington 98154-1051
15                                                 Telephone: (206) 625-8600
                                                   Email: twilliams@corrcronin.com
16                                                         elindberg@corrcronin.com
                                                           tainsworth@corrcronin.com
17
                                                   Nancy Talner, WSBA No. 11196
18                                                 Breanne Schuster, WSBA No. 49993
                                                   Lisa Nowlin, WSBA No. 51512
19                                                 AMERICAN CIVIL LIBERTIES UNION
                                                   OF WASHINGTON FOUNDATION
20                                                 901 Fifth Avenue, Suite 630
                                                   Seattle, Washington 98164
21                                                 Telephone: (206) 624-2184
                                                   Email: talner@aclu-wa.org
22                                                         bschuster@aclu-wa.org
                                                           lnowlin@aclu-wa.org
23                                                 Attorneys for Plaintiffs
24

25


      MOTION TO DISMISS WITHOUT PREJUDICE – 11                                    CORR CRONIN LLP
      Cause No. 2:17-cv-00077-RSM                                            1001 Fourth Avenue, Suite 3900
                                                                             Seattle, Washington 98154-1051
                                                                                    Tel (206) 625-8600
                                                                                    Fax (206) 625-0900
          Case 2:17-cv-00077-RSM Document 234 Filed 03/12/20 Page 12 of 12




 1                                 CERTIFICATE OF SERVICE

 2
            I hereby certify that on March 12, 2020, I electronically filed the foregoing with the
 3
     Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
 4
     following:
 5
      Attorneys for Defendant City of Seattle:       Attorneys for Defendants Washington
 6                                                   State Department of Transportation and
      Matthew J. Segal, WSBA No. 29797               Roger Millar, Secretary of Transportation
 7
      Gregory J. Wong, WSBA No. 39329                for WSDOT:
 8    Taki V. Flevaris, WSBA No. 42555
      PACIFICA LAW GROUP LLP                         Matthew D. Huot, WSBA No. 40606
 9    1191 Second Avenue, Suite 2000                 Assistant Attorneys General
      Seattle, WA 98101                              ATTORNEY GENERAL OF
10    matthew.segal@pacificalawgroup.com             WASHINGTON
11    greg.wong@pacificalawgroup.com                 Complex Litigation Division
      taki.flevaris@pacificalawgroup.com             7141 Cleanwater Drive SW
12                                                   P.O. Box 40111
      Patrick Downs, WSBA No. 25276                  Olympia, WA 98504-0111
13    Gary T. Smith, WSBA No. 29718                  MattH4@atg.wa.gov
      SEATTLE CITY ATTORNEY
14    701 Fifth Avenue, Suite 2050
15    Seattle, WA 98104-70197
      patrick.downs@seattle.gov
16    gary.smith@seattle.gov

17
                                                 s/ Todd T. Williams
18                                               Todd T. Williams, WSBA No. 45032
                                                 Attorney for Plaintiffs
19                                               CORR CRONIN LLP
                                                 1001 Fourth Avenue, Suite 3900
20                                               Seattle, Washington 98154-1051
                                                 Telephone: (206) 625-8600
21                                               Email: twilliams@corrcronin.com
22

23

24

25


      MOTION TO DISMISS WITHOUT PREJUDICE – 12                                 CORR CRONIN LLP
      Cause No. 2:17-cv-00077-RSM                                         1001 Fourth Avenue, Suite 3900
                                                                          Seattle, Washington 98154-1051
                                                                                 Tel (206) 625-8600
                                                                                 Fax (206) 625-0900
